Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 26, 2022

The Court of Appeals hereby passes the following order:

A22A1273. RENE HARVEY v. CITY OF FITZGERALD et al.

      The Appellant in the above-styled case has filed a motion entitled Appellant’s
Motion To Dismiss Appeal. Pursuant to Court Rule 41(g)(1), said motion is hereby
GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/26/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.